Title: To Benjamin Franklin from Catharine Greene, 19 September 1779
From: Greene, Catharine
To: Franklin, Benjamin


My Very Dear Friend
Warwick Septr the 19th 1779
The first time I wrote you Since you have been in France was in the greatest hurry with my Bunnet on Just going a Journey. Which is the only one I Can ever hear you have Received which incorages me to imbrace a nother moment in allmost as great a hurry Just to tell you we are well Spoues and Family and Friends. Except our Dear mrs Mecom Who for a fortnight has been worried a good deal with the Assme and her old Cough She is now with Jenny. When we have the Emtyest house We Send for her to Stay with us She Cant Bear Company as She used to do We love her and She loves us. Capt Colás and Spoues has been up which gave her a good deal of Pleasure. He gave us an agreeable history of Doctr Franklin Which is Pleasing to us as we love to hear of your health and yr Releaving us from the Brittish Yoke &c &c Mr Greene has Receivd your favor and the Dittoes from mr Williams that is they are at Providence the State the Books from you Mr Greene writes you as Soon as an hours Leisure he has Company Now he Joyns me in love and Regard as does My Children Samey Ward Ray Continues at Schoo Near Newbury and they Say makes good Improvement Pleas to Remember us to Your Grandson with you and Benny when you write. Mrs Mecem had a letter from Mrs Bache this Summer which gave a Pritty Particuliar account of the family which I Seamd to be interested in I am Calld upon God Bless you My Dear Friend and Permit me to Subscribe my Self yr Very affectionate friend
Caty Greene
Doctr Franklin
 
Notation: Caty Greene. Warwick Sept. 19. 1779.—
